In the course of an opening statement, there may be admissions of fact beyond those facts admitted by the pleadings. The controlling journal entry here recites that opening statements were made and that the ruling of the court was based upon consideration of the pleadings and statements. To consider is to weigh and evaluate. Since there is no bill of exceptions, this court has no knowledge of the contents of appellants' statements. The judgment rendered is not inconsistent with the pleadings. We must therefore apply the presumption of regularity. Accordingly, in my opinion, there is no error apparent of record. *Page 20